              Case 1:20-cv-07098-KPF Document 8 Filed 09/21/20 Page 1 of 2

                                                                                   Seyfarth Shaw LLP
                                                                                     620 Eighth Avenue
                                                                             New York, New York 10018
                                                                                      T (212) 218-5500
                                                                                      F (212) 218-5526

                                                                                ssverdlov@seyfarth.com
                                                                                      T (212) 218-5547

                                                                                     www.seyfarth.com


September 21, 2020


                                                             MEMO ENDORSED
VIA ECF & EMAIL

Hon. Katherine Polk Failla
U.S. District Judge
U.S. District Court for the Southern District of New York
40 Foley Square, Courtroom 2103
New York, NY 10007
Failla NYSDChambers@nysd.uscourts.gov

Re:     Angeles v. Burwell Industries, Inc.,
        Civil Action No.: 1:20-cv-07098-KPF (S.D.N.Y.)

Dear Judge Failla:

       This firm represents Defendant Burwell Industries, Inc. (“Defendant”) in the above-
referenced matter. We write, with the consent of Plaintiff Jenisa Angeles (“Plaintiff”), to
respectfully request a thirty (30) day extension of time for Defendant to respond to the Complaint,
up to and including October 23, 2020. This is the first request for an extension of this deadline.

      By way of background, Plaintiff commenced this action on or about September 1, 2020.
(ECF No. 1.) On September 2, 2020, Defendant was served with the Complaint. Accordingly,
Defendant’s responsive pleading deadline is presently September 23, 2020.

         Defendant respectfully requests that its responsive pleading deadline be extended by
thirty (30) days to provide additional time to both continue investigating the allegations in the
Complaint, and consider a non-litigated resolution of this action with Plaintiff.

        We respectfully submit this request in good faith and not to cause undue delay. The
granting of this application will not impact any other scheduled deadlines. We thank the Court for
its time and attention to this matter.

Respectfully submitted,

SEYFARTH SHAW LLP


/s/ Samuel Sverdlov


Samuel Sverdlov



65896458v.1
                   Case 1:20-cv-07098-KPF Document 8 Filed 09/21/20 Page 2 of 2
                                                                  Hon. Katherine Polk Failla
                                                                       September 21, 2020
                                                                                    Page 2


     cc:     All counsel of record (via ECF)

Application GRANTED. Defendant hereby has until October 23, 2020, to answer,
move, or otherwise respond.

Dated:      September 21, 2020                    SO ORDERED.
            New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE




     65896458v.1
